Epitomized Opinion.
A petition was filed by one Twarz, treasurer and general manager of Twarz Restaurant Co. setting forth that the restaurant company was insolvent and askins- for the appointment of a receiver. The property of the company consisted mostly of fixtures which had been . purchased together with the business from Pick & Co., the former owner of the restaurant. At the time of the purchase, Twarz Company gave a chattel mortgage to the Pick & Co. to secure the remainder of the purchase price, which contained the ordinary stipulations. One Greenburger was appointed receiver. At the time of the appointment, the conditions of the mortj^^ had been broken, but the Pick & Co. only mal^H verbal demand of receiver for the property. AdotM four months after the receiver was appointed anal after said property had been converted into money] and the affairs of the restaurant company admin-| istex-ed up to the point of distribution -and after the] receiver had, under the orders of the coux-t paid cer-| tain receiver and attorney fees, Pick & Co., by] leave of court, intervened in said case and filed its| motion asking the court to set aside the orders of] the court confirming the sale of the property and] requiring the receiver to restore the property or] pay it out of proceeds the full amount due it under the mortgage. As the property had been disposed of. the coux-t ordered that Pick & Co. be paid the full amount of its claim. Greenberger then prosecuted error. In reversing the judgment, the Court of Appeals held:
1. As Pick & Co. had knowledge that the court had taken possession of the property and having failed in any manner to bring to the attention of the coux-t its interest in the property, this company should be charged wih any of the necessary expenses incident to the preservation and sale of said property.